277 S.W.3d 341 (2009)
STATE of Missouri, Respondent,
v.
Larry D. RIVERS, Appellant.
No. WD 69610.
Missouri Court of Appeals, Western District.
February 17, 2009.
Irene Karns, Columbia, MO, for appellant.
Kate H. Schaefer, St. Joseph, MO, for respondent.
Before JAMES M. SMART, JR., P.J., JOSEPH M. ELLIS, and JAMES E. WELSH, JJ.

Order
PER CURIAM:
Larry D. Rivers appeals the circuit court's judgment of his conviction of one count of the Class A misdemeanor of driving with a suspended license in violation of § 302.321, RSMo, 2000.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).